DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Copending Application
The prior art cited in copending applications 16/337512, 16/337516, 16/337592, and 16336639 was reviewed prior to preparation of this Office Action.

Election/Restrictions
Applicant’s election of species 1 (figure 3) in the reply filed on 6/25/2021 remains acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11, 14-20, 25, 26, 29 and 30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The limitation “the axis plane” (line 8 of claim 11) lacks proper antecedent basis.  See the discussion of this issue as annotated in the interview summary mailed 11/22/2021.
The limitation “a plane perpendicular to the axis [axial] plane” (line 8 of claim 11) is recited without clear reference frame.  See the discussion of this issue as annotated in the interview summary mailed 11/22/2021.

The claim 11 axial plane of the input shafts is disclosed as perpendicular to the input shaft axis in all embodiments but that the axial plane of the output shafts is only perpendicular to the output shafts in the figure 3 species and can vary from 75 degrees to 90 degrees.  Accordingly, applicant should clarify the claim to stipulate that the axial plane of the input shafts is perpendicular to the input shaft axis whereas the axial plane of the output shafts bisects the output shaft axis (i.e., not necessarily perpendicularly).  See the discussion of this issue as annotated in the interview summary mailed 11/22/2021.
Claims 16, 29 and 30 are unclear as to how “a central dome” is to read on applicant invention noting that element (40) appears to be a flat plate rather than a dome.  Further it is unclear which element “central” is to be taken with respect to, e.g., in the center of what element?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 14-19, 25, 26, 29 and 30 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Oberhausen US 2008/0035405.
1. A final drive (32, figures 1 and 7) for a motor vehicle, comprising:
a first input shaft (44), a second input shaft (64), a first output shaft (48) and a second output shaft (54), the first input shaft being permanently coupled to the first output shaft by a first crown gear drive (46) and the second input shaft being permanently coupled to the second output shaft by a second crown gear drive (52), wherein the first input shaft and the second input shaft are arranged coaxially with each other and the first output shaft and the second output shaft extend in opposite directions starting from the respective crown gear drives, an axial plane enclosing the rotational axes of the input shafts and a plane perpendicular to the axis plane with the rotational axes of the output shafts including an angle of at least 75° and at most 90° (see figure 1 showing output shaft portions at gears forming 90° with gears and portions at wheels forming less than 90° relative to gears/wheels, see also 35 USC 112 clarity rejection), respectively, a first crown gear (crown gear of 46) of the first crown gear drive, which is rigidly connected to the first output shaft and a second crown gear (crown gear of 52) of the second crown gear drive, which is rigidly connected to the second output shaft, the first crown gear and the second crown gear are each mounted in a gearbox housing (housing of 32) of the final drive by a first and second radial bearings (see radial bearing supporting 46 and 52 in figure 7), and first and second bearing protrusions (protrusions supporting bearings and extending to mount crown gears) arranged in the gearbox housing, the first crown gear of the first crown gear drive being mounted on the first bearing protrusion and the second crown gear of the second crown gear drive being mounted on 
Claims 14. wherein the first radial bearing and the second radial bearing for supporting the respective crown gear are arranged on the first bearing protrusion and the second bearing protrusion, respectively.  
Claims 15, 25 and 26. wherein the first radial bearing and the second radial bearing are in contact with an inner bearing surface of the respective first and second crown gears (i.e., at inner race).  
Claims 16, 29 and 30. wherein the first bearing protrusion and the second bearing protrusion originate from a central dome (central dome of 32 that supports the bearings) of the bearing element.  
Claim 17. The final drive according to claim 16, wherein the first radial bearing is supported on the central dome in an axial direction in relation to a rotational axis of the respective crown gear.  
Claim 18. wherein the second radial bearing is fixed axially in the direction remote from the central dome by a fastener (portion of 32 supporting/fastening outermost bearing).  
Claim 19. wherein the central dome is fastened to the gearbox housing (as are all parts of the differential), the first radial bearing and the second radial bearing being connected to the gearbox housing only via the central dome.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Oberhausen US 2008/0035405 in view of Fukuda US 2013/0055833.
Claim 20.  The Oberhausen bearings are of equal size that thus would be mounted in equal sized support structure.  However Fukuda teaches that it was extremely well known that the bearing (41) closer to the gear (7) on the shaft (105) should be larger than the bearing (43) that is further from the gear (thereby necessarily having different diameters and support structure).  One of ordinary skill in the art would easily recognize that using a larger bearing near the gear where gear stress is higher and using a smaller gear away from the gear where gear stress is less would be more desirable for longevity and/or cost savings than two equally sized gears.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify as detailed above.  The specific claim limitations flow naturally from the above modification.

Response to Arguments
Applicant's argues that Oberhausen does not disclose the limitation “at least 76 degrees and at mots 90 degrees”.  This is not persuasive.  Oberhausen (e.g., figs. 2 and or 7) clearly shows output shafts being oriented 90 degrees from the output shaft axial plane in the same manner as applicant’s own elected species shown in applciant’s figure 3.  Accordingly, Oberhausen discloses the limitation in as much as applicant’s own elected species/figure does.  See also the interview summary mailed 11/22/2021 regarding the discussion of this issue. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                              


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As noted in the 35 USC 112 clarity rejections elsewhere above, a great deal of confusion and uncertainty exists as to the proper interpretation of numerous claim limitations.  In the interest of compact prosecution, the examiner has applied the prior art under 35 U.S.C. 102 and/or 103 in as best as the claims can be understood.  However, in accordance with MPEP § 2173, detailed mapping of the art to each and every claim limitation as currently written would be improper since such would require undue speculation as to the intended meaning/scope thereof. See In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970); In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).